Title: To Alexander Hamilton from Marquis de Lafayette, 8 December 1797
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



LehmKuhl. holstein. Xber the 8th. 1797
my dear hamilton

As my former letters have already given, and you shall in posterior ones find a regular account of every thing relating to me, give me leave to-day to confine myself to one very interesting object, which being highly momentous to the future welfare of gal. dumas, & his brother, cannot be considered as foreign to me, & has of course a right to your attention.
Dumas himself has during the war deservedly obtained your personal friendship and regard. He continued, on his return to france to be confidentially & honourably employed down to the time when on the ruins of the bastille, we founded a popular government. There also dumas entered into a course of important services to our cause, among which I Shall only mention the first & the last viz that to him I am under great obligations from the organisation of the national guards, & that on the overthrow of the national constitution in 1792, being at that time one of the ablest members of the legislative body, he Conducted himself with a firmness So Conspicuous & persevering, that it not only exposed him to the greatest dangers, but forced a tribute of praises from the very enemies whom it had been his duty to resist.
When liberty began to revive in france, the nomination of dumas to the council of elders, was one of the first effects of the restored freedom of elections, as in that third & the ensuing one you may (among Some Choices which from a Spirit of indignation against the jacobins were in the other extreme very bad) you may, say I, find the names of several strenuous friends to liberty & legal order who had miraculously escaped the Snare & the axe of tyrannical anarchy.
To these honest Senators in both houses, fully impressed with the rights of national Sovereignity, & the religion of a civic oath, it had become a Sacred obligation to Support the republican Constitution of the third year. Some did it from duty—others from inclination & I would have been among the latter—all who were my personal friends, whatever be the motive, did it in earnest whether others have, or have not acted otherwise, it has nothing to do with the object of this letter. Nor is it necessary with you who have read the arguments pro & con the revolution of the 18th fructidor to expatiate on the nature of those measures. Suffice it to say that one of its consequences whas to throw dumas into the same country where you know that we have found it convenient & even necessary on account of our, & particularly my wife’s health, to fix our winter quarters.
His brother delarûe, my aide de camp in the national guards one of the cleverest & best young men I ever knew, has married beaumarchais’s daughter—both he & his brother in law are to divide between themselves the payement of the Sums which in the united States are düe to the young lady’s father. I have for twenty years often heard, yet I know very little of that affair—this I am told that on the one part of it, the States of Virginia have favourably decided, & that on the other article the two brothers are willing to abide by the decision which you as a minister have given. I do not presume to discuss, much less to decide in this business—but I am bound by friendship to interest myself in the welfare of dumas, & his brother, the more So as the faithfull good Will of both, & the exertions of the former in my behalf during my captivity entitle them to my gratitude.
My most affectionate respects wait on Mrs. hamilton & Mrs. Church—remember me most friendly to their father her husband, & all your families—adieu, my dear hamilton.
your affectionate friend

Lafayette

